Lundberg Stratton, J.
In granting the writ of mandamus, the appellate court determined that the Industrial Commission abused its discretion in failing to award wage-loss compensation to Williams-Laker. Therefore, we must determine whether the appellate court’s issuance of the writ was proper.
This is a case of first impression: whether an employee injured at work can receive wage-loss compensation for time missed for medical treatments pertaining to the workplace injury.
There are two types of workers’ compensation benefits involved in this case— medical benefits (R.C. 4123.54), which the commission approved and WilliamsLaker has received, and wage-loss benefits (R.C. 4123.56[B]), which are at issue in the case at bar.
The crux of Williams-Laker's argument is that she is entitled to wage-loss benefits because her workplace injury caused her to need treatment, and in order to attend these treatments she had to miss work because of the unavailability of the therapy during nonworking hours. The commission argues that WilliamsLaker was medically able to work without restrictions and therefore did not suffer a compensable wage loss.
Williams-Laker alleges that she is entitled to wage-loss benefits pursuant to R.C. 4123.56(B), which provides:
“Where an employee in a claim allowed under this chapter suffers a wage loss as a result of returning to employment other than his former position of employment or as a result of being unable to find employment consistent with the claimant’s physical capabilities, he shall receive compensation * * * [as a percentage of his weekly wage].”
Williams-Laker cites former Ohio Adm.Code 4121-3-32(D)(2), a rule promulgated pursuant to R.C. 4123.56(B), which allows wage-loss benefits when “the employee returns to [her] former position but suffers a wage loss.” WilliamsLaker claims that former Ohio Adm.Code 4121-3-32(D)(2) supports her claim for wage-loss benefits because “she returned to her former position but suffered a wage loss nonetheless.” Williams-Laker acknowledges that in order to receive wage-loss benefits, “the claimant must show that he or she has suffered diminished wages as a result of a medical impairment that is causally related to the industrial injury.” Williams-Laker then asserts that she unequivocally suffered a *697loss of earnings due to her participation in the prescribed medical treatment for the allowed condition.
In order to recover for wage loss, a claimant must prove actual wage loss and causal connection to his or her injury. State ex rel Reamer v. Indus. Comm. (1997), 77 Ohio St.3d 450, 452, 674 N.E.2d 1384, 1385. Another prerequisite to recover wage loss is proof that a medical inability prevents the claimant from working or reduces the claimant’s capacity to work. State ex rel. Chora v. Indus. Comm. (1996), 74 Ohio St.3d 238, 241, 658 N.E.2d 276, 278. Therefore, if the reason for a claimant’s absence from work, or physical limitation to complete work, is not due to “medical inability,” then there is no causal connection between the work-related injury and any time absent from work so as to justify wage-loss compensation. See State ex rel. The Andersons v. Indus. Comm. (1992), 64 Ohio St.3d 539, 542, 597 N.E.2d 143, 146. Accordingly, we hold that when a claimant suffers a work-related injury, receives workers’ compensation benefits therefor, and the claimant misses work to receive prescribed, approved treatments for the injury, that claimant may recover wage-loss compensation for the time absent from work only if the claimant proves (1) that the treatment was medically necessary for the claimant to perform his or her job, (2) that without the treatment he or she could not continue to work full time, and (3) that treatment was available only during the claimant’s hours of employment.
In the case at bar, Williams-Laker missed approximately ten hours of work per week for her treatment at UPCC between September 30,1991 and December 30, 1991. Without question, Williams-Laker’s injury was work-related and the commission authorized medical benefits for treatment of her injury. Further, there is no doubt that Williams-Laker had some wage loss during her absence from work in order to attend these treatments. In fact, her employer agreed to her period of absence for medical treatments and did not oppose the wage-loss claim.
The issue then becomes whether the treatment was medically necessary for her to work. The record reveals that Dr. Richard V. Gregg, Director of UPCC, requested medical treatment for Williams-Laker on July 8, 1991, stating that “this patient would benefit most from our outpatient therapy program.” Dr. Patrick J. Brunner, Williams-Laker’s treating physician, in a letter dated September 17, 1993 verifying that he had recommended the program and that the patient benefited significantly from it, wrote:
“Due to the available hours at the Center, without taking the patient off of work and putting her on temporary total disability, she had to miss several hours of work [per week]. * * *
“This treatment was recommended by me and, no doubt, has helped the patient, since at the present time, she is able to work full time with no *698restrictions and has had no loss of work. As stated above, her only other alternative would have been to take the patient off of work full time and collect temporary/total disability.” (Emphasis added.)
Therefore, in this particular instance, a clear inference can be drawn that the treatments were medically necessary for Williams-Laker to continue to work, and that part-time work coupled with the treatment was the least restrictive alternative to temporary total disability compensation.1 This result also comports with the general policy behind temporary disability compensation of encouraging injured employees to get back to work as soon as possible, commensurate with their medical abilities. Savage v. Claussner Hosiery Co. (Ky.1964), 379 S.W.2d 473.
A contrary finding would encourage greater use of temporary total status to obtain necessary treatments and discourage employees from getting back to work. This result would be less acceptable for employers and employees alike.
We note that this opinion should not be interpreted to allow a claimant to voluntarily take off work to receive elective treatment and receive wage-loss compensation for the time absent from work. Rather, on the rare occasions where an injured worker who is prescribed treatment for a work-related injury, which is medically necessary for the claimant to perform his or her job, without which the claimant could not continue to work full time, and treatment is available only during the claimant’s work hours, the claimant can recover wage-loss compensation for the time that the claimant is absent work to receive the treatment.
Williams-Laker has established through Dr. Gregg’s and Dr. Brunner’s reports that her treatments for her approved work-related injury were medically necessary for her to be able to perform her job without limitation during the period of her treatment at UPCC from September 30,1991 to December 30,1991, and that the treatments were only available during her hours of employment.
However, Williams-Laker failed to present any adequate medical testimony or evidence that her wage losses outside the actual period of treatment at UPCC were medically necessary. No doctor’s reports explain why she had reduced wages before she began such treatments at UPCC. Williams-Laker must still carry the burden of proof on all aspects of her claim. Therefore, WilliamsLaker’s wage-loss compensation is limited to the time of treatment at UPCC from September 30,1991 to December 30,1991.
*699We find that the commission abused its discretion in denying wage-loss compensation from September 30, 1991 to December 30, 1991 based on the evidence presented. Accordingly, we affirm the court of appeals’ order granting the writ of mandamus compelling the commission to award Williams-Laker wage-loss compensation.

Judgment affirmed.

Resnick and F.E. Sweeney, JJ., concur.
Douglas and Pfeifer, JJ., concur in judgment only.
Moyer, C.J., and Cook, J., dissent.

. We do not condone wage-loss compensation to a worker for taking time off to receive treatments for a work-related injury if the treatment provider has treatment times available that will not interfere with the claimant’s work hours. Accordingly, to facilitate review of this type of wage-loss claim, we encourage the parties to develop the record with regard to the treatment provider’s available hours.